NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


  CLAUDIA CASSER,
                                                               Civil Action No. 3:1 7-cv-O 11 74(PGS)
                         Plaintiff,

  v.                                                                      MEMORANDUM
                                                                           AND ORDER
  TOWNSHIP OF KNOWLTON, et al.,

                         Defendants.




SHERIDAN, U.S.D.J.

        This matter comes before the Court on a motion to dismiss for failure to state a claim upon

which relief may be granted, brought by Defendants Mayor and Committee for the Township of

Knowlton, Knowlton Township Planning Board, and Robert Greenbaum, Esq. who represents the

Township Officials as litigation attorney. (ECF No. 61).

       In prior motions, the Court dismissed the other defendants, including Chief Justice Rabner

(ECF No. 51), Mark Hontz’ (Knowlton Township Planning Board Attorney), Ted Rodman

(Planning Board engineer), Joseph Layton and Maser Consulting (Knowlton Planners), and Robert

Greenbaum, Esq. (ECF No. 52). Putting aside Chief Justice Rabner’s dismissal, these previous

Defendants were dismissed based upon the Rooker-Feidman doctrine, the entire controversy

doctrine, and res judicata based upon a prior state lawsuit. (Id.) Since this motion is brought on a




 Hontz also filed a motion for sanctions (ECF No. 18) which was denied.
motion to dismiss, the initial issue is whether the same rationale to dismiss the case applies to these

Defendants as it applied to the previous Defendants.

                                                         I

         By way of background, Plaintiff Claudia Casser2 brought two actions in the Superior Court

of New Jersey, the first in 2010 and the second in 2013 primarily seeking two remedies                     —   (1) to

reverse or vacate the zoning resolution of Knowlton Township which authorized Casser to cluster

ten single family homes on her 100 acre farm and to set aside about 50 acres for agricultural

preservation; and (2) to award compensatory damages for taking her land without just

compensation (inverse condemnation). Casser v. Twp. OfKnowlton, 118 A. 3d 1071, 1074 (N.J.

Super. App. Div. 2015), cert. denied 129 A. 3d 329 (2016) (hereinafter “Prior State Lawsuit”).

         The 2010 lawsuit challenged the land use approvals and sought damages, and the 2013 suit

challenged approvals that two other landowners obtained from Knowlton Township and the

validity of the zoning ordinance. The suits were consolidated on appeal and is referred to as the

Prior State Lawsuit. Casser, 118 A.3d at 1072.

         The Prior State Lawsuit held that Casser failed to timely prosecute the zoning resolution

adopted by the Planning Board, and therefore her claim for inverse condemnation was not ripe for

determination. As a result, the suit was dismissed. More specifically, in that case, the Court

reasoned that Casser did not file an action in lieu of prerogative writs within 45 days ofthe adoption



2
    Previously, plaintiff was proceeding pro Se, and her complaint was construed liberally. Erickson v. Pardus, 55 1
U.S. 891 (2007). That determination was in error for the following reasons. First, Ms. Casser is a retired attorney.
She worked as a corporate attorney, and has now retired from the practice of law. Second, from my observation, her
skills and knowledge of litigation are comparable to most practicing lawyers. Third, in one sense, Ms. Casser has an
ongoing practice since she has filed and pursued litigation before this Court and the New Jersey Superior Court in
three or four separate cases arising out of the same underlying facts. Finally, Ms. Casser has specialized knowledge
of planning and zoning board practices as she was a “former zoning board member.” See, Casser v. Knowlton, 118 A.
3d 1071, 1079 (N.J. App. Div. 2015). Obviously, Ms. Casser has sufficient experience and knowledge to be treated
as the other lawyers in this case.


                                                         2
of the resolution, thus she failed to exhaust her administrative and/or judicial remedies, and

consequently, Casser was barred from filing a claim for inverse condemnation for damages

because the claim was not ripe. Casser, 118 A. 3d at 1079; N.J. Court R. 4:69-1. In sum, Judge

Reisner of the Appellate Division held that Casser’s complaint “improperly converts a zoning case

into a civil rights litigation.” Id. at 1079 (quoting Rezem Family Associates, L.P. v. Borough of

Millstone, 30 A. 3d 1061, cert. denied 29 A. 3d 740 (2011)). The Appellate Division also placed

Casser’s tardiness problem right on her doorstep, noting:

                       The problem plaintiff faces here is of her own making. She
               is an attorney and a former zoning board member. If she wanted to
               challenge the terms of the variance granted her by the Planning
               Board, she had forty-five days in which to file an action in lieu of
               prerogative writs.

                       She makes no claim here that she was unaware of the
               deadline set by Rule 4:69-6(a). Instead she waited three years to file
               this lawsuit, and her complaint would have been untimely even if
               one or more of the counts were deemed as a prerogative writ
               challenge. Her proposed amended complaint was even more
               untimely.

                       Plaintiff may not circumvent the exhaustion requirement by
               waiting until it is years too late to file a prerogative writ action, and
               then claiming that she need not exhaust remedies because that action
               is time-barred. Allowing her to proceed in that fashion would make
               a mockery of the exhaustion doctrine, and would defeat ‘the
               important policy of repose expressed in the forty five day” time limit
               set by Rule 4:69-6(a). Rocky Hill Citizens for Responsible Growth
               v. Planning Board of Rocky Hill, 406 N.J. Super. 384, 398, 967 A.
               2d 929 (App. Div. 2009). (citation and internal quotation marks
               omitted). Indeed, “[b]ecause of the importance of stability and
               finality to public actions, courts do not routinely grant an
               enlargement of time to file an action in lieu of prerogative writs,”
               and “[tjhe longer a party waits to mount its challenge, the less it may
               be entitled to an enlargement.” Tn-State Ship Repair & Diy Dock
               Co. v City ofPerth Amboy, 349 N.J. Super. 418, 423-24, 793 A. 2d
               834 (App. Div. ) (citations omitted), certif. denied, 174 N.J. 189,
               803 A. 2d 1161.




                                                  3
Id. at 1079-1080.

        In this Court’s prior decision, Casser’s claims were dismissed for a number of reasons,

including based on the Rooker-Feidman doctrine. See Great Western Mining v. Fox Rothschild,

615 F. 3d 159, 166 (3d Cir. 2000). The Court found that Rooker-Feidman applied because Casser

was the losing party in the Prior State Lawsuit, her complaint in federal court was commenced

after dismissal of the Prior State Lawsuit, and she was asking this Court to reject the Prior State

Lawsuit’s decision. As such, Casser’s complaint was the “functional equivalent of an appeal from

a state court judgment.” Marran v. Marran, 376 F. 3d 143, 149 (3d Cir. 2004).

        Presently, Plaintiffs amended complaint takes a different road and argues that she has been

denied access to the Court because her condemnation claim was dismissed based on the “judge

made” exhaustion requirement and concealment of documents by Township officials. See Gibson

v. Superintendent ofN.J Dep’t of Law & Pub. Safety-Division of State Police, 411 F.3d 427 (3d

Cir. 2005). These issues are addressed below.

        With regard to the timeframe in which actions in lieu of prerogative writs must be brought,

Casser argues that it is a “judge-made” statute of limitations of 45 days:

               Ms. Casser: Right, correct. So the [Appellate Division] took at six-
               year statute of limitations for taking, and reduced it to 45 days by
               saying that you may not bring a taking claim, you may not bring a
               claim for compensation, unless you first go through an entire
               prerogative writ proceeding that must be brought within 45 days of
               the subdivision approval.



               But in any event all I’m saying is the judge made statute of
               limitations, it is not a legislative statute of limitations.

(T7:9-22). Casser contends her amended complaint alleges a denial of a right to access the Court

in violation of her due process rights based upon the imposition of the 45-day exhaustion



                                                 4
requirement. Casser further asserts that since the denial of access has never been addressed, the

Rooker-Feidman doctrine does not apply. Casser argued:

               But it is absolutely crucial under Rooker-Feidman that a plaintiff
               request the court to review and reject a state court judgment. I am
               not in any way asking you to review and reject those state court
               judgments. I need to state court judgments as elements required for
               my claims of taking, to make them ripe, and for my claims of denial
               of effective access to the courts through spoliation  .  (T: 11- 9 to
                                                                         .   .




                16).

Casser’s argument lacks merit. The decision in the Prior State Lawsuit found that her claim for

damages was not ripe because she failed to file an action in lieu of prerogative writs suit within

45 days of the adoption of the resolution by the Planning Board. In order to understand that

ruling, one must recognize the purpose of the action in lieu of prerogative writs process.

       An action in lieu of prerogative writs is different than other civil actions. See generally

N.J. Ct. R. 4:69-1 to -7. The cited Court Rule creates a mechanism to challenge municipal

decisions through a fast track procedure. It is filed in the Superior Court of New Jersey, and the

Law Division reviews the record and transcripts and determines whether the municipal body acted

in an arbitrary, capricious or unreasonable manner. See Pressler & Verniero, Current N.J. Court

Rules, cmt. 5.2 on R. 4:69-4 (2018). If the answer is yes, the decision may be “set aside.” Cell

S. of NJ v. Zoning Bd. ofAdjustment, 172 N.J. 75, 81, 796 A.2d 247, 251(2002).

        In contrast, the Prior State Lawsuit sought many types of relief, including, but not limited

to: count one (exceeding the authority of the Municipal Land Use Law), count two (failure to

proceed under N.J.S.A. 40:55D-44), count three (equitable estoppel or injunction), count four

(request for declaratory judgment and reformation of Board resolution), count eight (improper

taking without just compensation), count nine (inverse condemnation), count eleven (reformation

of irregularly configured lot boundaries), and fraudulent concealment. Casser, 118 A. 3d at 1078,



                                                 5
n.8. An action in lieu of prerogative writs is different because (1) it solely reviews the municipal

action; (2) it does not award damages; (3) it is based solely on the record before the municipal

zoning board; (4) there is no right to a jury; and (5) the goal is to expeditiously review the

reasonableness of the municipal action rather than awarding damages to the landowner. See

generally N.J. Ct. R. 4:69-1 to -7. The appeal of that decision cannot be before this Court, but

rather, may be appealed through the appeal process of the Prior State Lawsuit.

       Casser additionally argues she should be relieved from complying with action in lieu of

prerogative writs procedure because the municipality fraudulently concealed records which, if

disclosed, would have demonstrated that the municipality treated other landowners more favorable

than her, and she would have appealed sooner. At oral argument, Casser stated:

               But going back to what was concealed, it was in 2007, that was the
               critical time was concealment. And in 2007, I made.. three OPRA
                                                                        .



               requests, and I asked the planning board, I asked the Township
               attorney, I asked many people for documents relating to other land
               owners who had agreed, you know, to accept this taking of half their
               — you know agricultural easements. And they told me that gave—




               me all these excuses as to why they couldn’t find them, blah blah,
               and eventually you know because I needed to get the subdivision
               done, I was completely out of money, at that point I agreed under
               protest not knowing had I known and this is clearly in the
                                      —                —




               complaint, had I known that in fact the township planning board had
               regularly granted to other applicants the relief that I requested in my
               application, I would have never accepted it. (T14:1 to 16:8).

    This purported rationale is tenuous because the merits of the fraudulent concealment

arguments were decided in the Prior State Lawsuit. The Appellate Division explained that

the fraudulent concealment claim was addressed by a trial judge who ruled on its merits:

                      In a written statement of reasons, the third judge considered
               and rejected plaintiffs argument that she could assert an
               independent cause of action for the tort of fraudulent concealment
               of evidence. Relying on Rosenblit v. Zimmerman, 166 N.J. 391,
               406-07, 766 A.2d 749 (2001), the judge reasoned that plaintiff had
               the documents before she filed the 2010 litigation. He found that

                                                 6
                she could not “show that she was damaged in the underlying
                litigation by having to rely on an evidential record that did not
                contain the evidence defendant concealed.” He also found that
                plaintiff could not show that defendants acted with “intent to
                withhold evidence” when they gave her “access to municipal vaults
                that contained the entirety of Knowlton Township’s records.” The
                judge further concluded that plaintiffs proposed amended complaint
                would not cure the fundamental defects in her claim. The judge
                denied plaintiffs reconsideration motion on November 12, 2014,
                finding that her motion presented “no new evidence” and “no new
                arguments.”

         Judge Reisner noted that one trial judge granted summary judgment to the municipal

defendants because an expert, Charles McGroarty, found that Casser was treated similarly to

others, and on that motion Casser failed to file an expert report in opposition. Judge Reisner

penned:

                        The expert also reviewed and analyzed each of the land use
                applications in which plaintiff claimed other landowners were
                treated more favorably. McGroarty explained that, contrary to
                plaintiffs assertions, in all but two or three cases the applicants in
                fact set aside large amounts of their land for agricultural
                preservation. Plaintiff opposed the summary judgment motion,
                without filing an expert report. She also filed a motion to amend her
                complaint, seeking to add a claim in lieu of prerogative writs, and to
                re-plead the civil rights and RICO claims that the first judge had
                dismissed without prejudice.

Casser, 118 A.3d at 1076. Despite these findings in the Prior State Lawsuit, Casser seeks to re

litigate here the decision on the McGroarty report in the prior case. (Am. Compl., ECF No. 58, at

¶J   130-141, 171).

         Outside of the Prior State Lawsuit, Casser has filed other state court actions to compel

disclosure of records under the Open Public Meetings Act (OPMA). In those suits, Casser proved

that many records ordinarily maintained by the Township Clerk were not memorialized or were

lost. Most of the issues revolve around the negligence of the municipal clerk. Compare Casser v.

Knowlton, No. 151-13 (N.J. Sup. Ct. Law Div. 2018) (ECF No. 61-14), with Am. Compl. at ¶ 44-

                                                  7
46, 68-91, 107). Thus, the fraudulent concealment cause of action was previously considered in

at least two state court lawsuits. The appeal of those cases is not before this Court, and should be

appealed through the underlying lawsuit.

        Casser’s theory is that this suit should have moved forward because she was denied access

to the Court. Casser relies on Gibson v. Superintendent of N.J. Dep’t ofLaw & Pub. Safety-Div.

ofState Police, 411 F.3d 427 (3d Cir. 2005). Gibson is clearly distinguishable. Gibson concerned

the deferred accrual rule as set forth in Heck v. Humphrey, 512 U.S. 477 (1994). In Gibson, the

Court held the accrual of the action occurred at the time the conviction was declared invalid, as

opposed to the date of arrest. Gibson, 411 F. 3d at 435-37. Here, the lateness of the cause of

action was, as the Appellate Division explained, “of [Casser’s] own making.” The denial of access

theory is subterfuge for requesting a second bite at the apple. The Rooker-Feldman doctrine

applies. The suit is barred. The Court concludes it would be futile to review this complaint any

further because Casser cannot cure her problem        —   Rooker-Feldman controls and other novel

theories and causes of action will not prevail.




                                                  8
                                         ORDER

       IT IS on this 20th day of November, 2018;

       ORDERED that the motion to dismiss the Complaint against the Defendants Mayor and

Committee for the Township of Knowlton, Knowlton Township Planning Board and Robert

Greenbaum, Esq. (ECF No. 61); and it is further

       ORDERED that all other Defendants are dismissed because it would be futile for the

reasons set forth above to consider the same arguments again.

       The Clerk is directed to close the file.




                                                  PETER G. SHERIDAN, U.S.D.J.




                                                    9
